DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment and request for continued examination filed 5/6/2021. Claims 1-5 and 7-21 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be 
In claim 7, line 1, replace “system of claim 6” with - -system of claim 1- -.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/06/2021 has been entered.
 Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Tran et al. (Tran, US 2020/0090651) in view of Liu e al. (Liu, US 2018/0357566), Zhou et al. (Zhou, Elastic Responding Machine for Dialog Generation with Dynamically Mechanism Selecting), Sapoznik et al. (US 9,715,496), Kannan et al. (Kannan, US 2019/0294973), Chen et al. (Chen, US 2020/0007380). 

Liu teaches generating a completed response based on the prefix of conversation and the text input via a trained primal network, wherein the primal network is trained to minimize a Lagrangian loss function representing a plurality of objectives and a dual network is trained to maximize the Lagrangian loss function. 
Zhou teaches a redundancy mechanism, algorithms for calculation and formulating the response via the network as the objective for redundancy unlikelihood objective. 
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A system, comprising a processor to:
receive a prefix of conversation and a text input; and
generate a completed response based on the prefix of conversation and the text input via a trained primal network, wherein the primal network is trained to minimize a Lagrangian loss function representing a plurality of objectives and a dual network is trained to maximize the Lagrangian loss function, wherein the plurality of objectives comprises a redundancy unlikelihood objective that measures ease of answering a generated turn by an agent and a semantic dissimilarity objective that penalizes semantic similarity between consecutive turns from the agent.”
Independent claims 8 and 15 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-5, 7, 9-14 and 16-21 are allowed, as they depend from their respective allowed parent claims.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
7/17/2021